DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

IDS
The information disclosure statement filed 05/19/2021 (IPR2020-00042) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-8, 11-12, 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 19 of U.S. Patent No. 10,290,232 in view of Samosky US 2013/0323700 Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claim 2:  Claim 1 of the ‘232 patent provides a teaching of a method of injection training (see col. 33:42-43), the method comprising: 
an injection apparatus configured to simulate a human face; (see col. 33:50-52) 
simulating an injection using a testing tool comprising a needle, barrel, and a plunger (see col. 33:44-45), wherein simulating the injection comprises: 
inserting the needle into the injection apparatus (see col. 33:50-53); and 
moving the plunger relative to the barrel (see col. 33:50-55);
 determining a location of the needle insertion into the injection apparatus (see col. 34:1-5); 
displaying a real-time injection path of the testing tool relative to a three- dimensional model of the human face, the three-dimensional model of the human face comprising different anatomical layers (see col. 34:13-19); 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘232 patent with the feature of displaying an indication of an accuracy of the simulated injection, as taught by Samosky,  in order to provide a realistic simulation of the medical intervention.     
Claims 4 and 15:  The ‘232 patent is silent on the teaching of comprising displaying a volume of the simulated injection.  However, the Samosky reference provides a teaching of comprising displaying a volume of the simulated injection (See paragraph 42 and 67 showing a flow meter to show the volume and rate of the injected fluid). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘232 patent with the feature of displaying a volume of the simulated injection, as taught by Samosky, in order to provide a realistic simulation of the medical intervention.     
Claim 5:  Claim 1 of the ‘232 patent provides a teaching of comprising displaying the animation in real- time (see col. 34:20-26)
Claims 6 and 16:  Claim 10 of the ‘232 patent provides a teaching of displaying identifying information indicative of anatomical structures (see col. 34:60-63). 
Claims 7 and 17: claim 1 of the ‘232 patent provides a teaching of displaying the location of the needle insertion on a muscle layer of the three-dimensional model of the human face (see col. 30:10-15 and col. 30:17-20).
Claims 8 and 18:  Claim 19 of the 232 patent provides a teaching of comprising emitting light from a light source in the testing tool (see col. 35:22-25).  
Claim 11:  Claim 1 of the ‘232 patent provides a teaching of a method of injection training, the method comprising: 
providing an injection apparatus configured to simulate a human face; see col. 33:50-52
simulating an injection using a testing tool comprising a needle, barrel, and a plunger, (see col. 33:44-45)
wherein simulating the injection comprises: inserting the needle into the injection apparatus; and moving the plunger relative to the barrel; (see col. 33:50-55)
determining a location of the needle insertion into the injection apparatus (see col. 33:44-45);
displaying a the location of needle insertion relative to a three-dimensional model of the human face, the three-dimensional model of the human face comprising different anatomical layers (see col. 34:5-10);
 displaying the location of needle insertion for multiple injections on the three- dimensional model of the human face (see col. 34:19-25)
While the ‘232 patent provides a teaching of location of the needle insertion on a human face; the ‘232 patent is silent on the teaching that the injection site are displayed in different colors.  However, the Samosky reference provides a teaching wherein the injection site are displayed in different colors (see paragraph 66 color coded on indicators on the different site).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘232 patent   with the feature of the injection site are displayed in different colors, as taught by Samosky, in order to provide a realistic simulation of the medical intervention.     
Claim 12:  Claim 4 and 5 of the ‘232 patent provides a teaching of displaying an injection path of the simulated /injection (see col. 34:35-43). 

 
Claims 3 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10 and 19  of U.S. Patent No. 10290232 in view of Samosky US 2013/0323700 and further in view of  Psaltis et al 2011/0236866 
Claims 3 and 13-14:  The ‘497 is silent on the teaching of displaying the indication of the accuracy for multiple injections on the three dimensional model and displaying an indication of accuracy for multiple injection.  
However, the Psaltis reference provides a teaching of displaying the indication of the accuracy for multiple injections (see paragraph 22 light system that display whether the injection is delivered correctly) and displaying an indication of accuracy for multiple injection (see paragraph 43 user is provided feedback for multiple injection).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘497 patent with the feature of a teaching of displaying the indication of the accuracy for multiple injections, as taught by Psaltis, in order to provide an intuitive feedback to the performance of the user (see paragraph 16).  

Allowable Subject Matter
Claims 9-10 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715